Per Curiam.

Respondent accepted employment as attorney on a contingent fee basis, to represent a client in connection with a cause of action for negligence to recover damages for-personal injuries. The client had tripped over some steps in a private walk, which lie did not see on account of the dimout during wartime. This cause of action appears to have been unpromising from the start, but respondent started action, evidently hoping to procure a settlement. It ran along for several years without being noticed for trial. The defendant owner of the real property refused to settle. Respondent states that he told his client upon a number of occasions that he must obtain another lawyer to represent him in the said action. He did not do so. Finally a motion was noticed by the defendant to dismiss the action for failure to prosecute, which was granted. Respondent should be censured for failing to inform his client of the pendency of the said motion, in order to have enabled him to procure another lawyer, if he so desired, for the purpose of continuing to prosecute the action. That was the client’s right, even though, the action may have been groundless, and respondent ought not to have taken it upon himself to *22decide on his own responsibility that the action should be ended without further struggle.
The report of the referee should be confirmed and the respondent censured as above stated.
Peck, P. J., Cohn, Callahan, Van Voorhis and Shientag, JJ., concur.
Respondent censured.